                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JOHN FAIRCHILD and SUSIE                         §
FAIRCHILD, individually, and as                  §
Independent Administrators of, and on            §
behalf of, the ESTATE OF KELLI                   §
LEANNE PAGE and the heirs-at-law of              §
KELLI LEANNE PAGE,                               §
                     Plaintiffs,                 §
                                                 §
v.                                               §             Civil Action No. 6:19-cv-29
                                                 §
CORYELL COUNTY, TEXAS;                           §
STEVEN RUSSELL LOVELADY, and                     §
WESLEY HARLAND PELREY,                           §
                Defendants.                      §

     ORDER ON DEFENDANT STEVEN RUSSELL LOVELADY’S MOTION FOR
         SUMMARY JUDGMENT BASED ON QUALIFIED IMMUNITY

       On this day came on to be heard the Defendant’s Motion for Summary Judgment based on

Qualified Immunity. The Court is of the opinion that said Motion should be GRANTED. It is

THEREFORE ORDERED that Defendant’s Motion for Summary Judgment based on Qualified

Immunity is HEREBY GRANTED. It is further ORDERED that Plaintiffs’ case is dismissed with

prejudice.

       SIGNED on the ____ day of ____________, 2019.

                                              __________________________
                                              U.S. DISTRICT JUDGE
SUBMITTED BY:
/s/J. Eric Magee
J. Eric Magee
SBN: 24007585
e.magee@allison-bass.com
ALLISON, BASS & MAGEE, L.L.P.
A.O. Watson House
402 W. 12th Street
Austin, Texas 78701
(512) 482-0701 telephone
(512) 480-0902 facsimile

Order on Defendant’s Motion for Summary Judgment based on Qualified Immunity         Page 1
